In an action to recover an attorney’s fee, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Seidell, J.H.O.), dated July 25, 2003, as granted his motion for summary judgment only to the extent of *452awarding him “2% of the fee collected on the total $200,000 settlement” in the underlying personal injury action.
Ordered that the order is affirmed insofar as appealed from, with costs.
Considering the amount of time spent on the entire case, the nature of the work performed, and the relative contributions of counsel (see Lai Ling Cheng v Modansky Leasing Co., 73 NY2d 454, 458 [1989]; Matter of Gary E. Rosenberg, P.C. v McCormack, 250 AD2d 679 [1998]; Schneebalg v Lincoln Sec. Life Ins. Co., 225 AD2d 684 [1996]), there is no reason to disturb the Supreme Court’s determination awarding the plaintiff an attorney’s fee of “2% of the fee collected on the total $200,000 settlement” in the underlying personal injury action.
The plaintiff’s remaining contentions are without merit. Florio, J.P., Krausman, Luciano and Fisher, JJ., concur.